UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6498



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL FREDRICK WALKER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Joseph F. Anderson, Jr., Chief
District Judge. (CR-97-443)


Submitted:   July 24, 2003                 Decided:   July 30, 2003


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Fredrick Walker, Appellant Pro Se. Marshall Prince, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Fredrick Walker appeals the district court’s order

denying his motion seeking to compel the government to file a

motion to reduce his sentence under Rule 35(b) of the Federal Rules

of Criminal Procedure.    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See United States v. Walker, No. CR-97-443

(D.S.C. Mar. 11, 2003).   Walker’s motion to remand is denied.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2